Citation Nr: 0505944	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-00 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an upper back 
disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a right shoulder 
disorder.

6.  Entitlement to service connection for a left shoulder 
disorder.

7.  Entitlement to service connection for a right thigh 
disorder.

8.  Entitlement to service connection for a left thigh 
disorder.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to November 
1946.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The veteran perfected an appeal of 
that decision.

In July 2004 the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.

In a March 2002 rating decision the RO denied claims of 
entitlement to service connection for degenerative arthritis 
of the spine with lumbar stenosis; degenerative arthritis of 
the left and right knees; an injury to the mouth; and a 
dental injury.  The veteran subsequently submitted a notice 
of disagreement with this decision, and he requested a 
personal hearing before a Veterans Law Judge.  In a signed 
statement dated in October 2002, however, he withdrew that 
notice of disagreement and request for a personal hearing.  
Thus, these issues are not currently before the Board on 
appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence he 
identified, and provided him VA examinations in order to 
assist him in substantiating his claim for VA compensation 
benefits.

2.  The currently diagnosed bilateral hearing loss is shown 
to be etiologically related to acoustic trauma that the 
veteran experienced during service.

3.  The preponderance of the probative evidence shows that 
the veteran's current tinnitus and disorders of the upper 
back, neck, right shoulder, left shoulder, right thigh, and 
left thigh are not related to an in-service disease or 
injury.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2004).

2.  Tinnitus and disorders of the upper back, neck, right 
shoulder, left shoulder, right thigh, and left thigh were not 
incurred in or aggravated by active service, nor may 
arthritis of any of these joints be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).



(continued on next page)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter - VCAA

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in letters dated in October 
2002 and January 2003, which informed him of the provisions 
of the VCAA and the specific evidence required to 
substantiate his claim for service connection.  The RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its 
responsibility to inform the veteran of the evidence needed 
to substantiate his claim.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).

The RO has obtained the veteran's service medical records, 
and he has submitted medical records from several of his 
private treating physicians.  Although the veteran reported 
having received medical treatment from a number of other 
physicians in a November 2002 letter, he also reported that 
those physicians were now deceased or retired, and that their 
records were no longer available.

In the November 2002 letter the veteran also reported that he 
was seeing a new physician, and that he was undergoing 
therapy at a private clinic.  Although the RO requested in 
the January 2003 letter that the veteran provide 
authorization for VA to obtain records of that treatment, the 
veteran did not cooperate with VA by submitting the requested 
authorization forms.  VA has no further duty, therefore, to 
obtain this evidence.  See 38 C.F.R. § 3.159(c)(1) (2004).

The RO provided the veteran VA examinations in May 2003 to 
determine the nature and etiology of his claimed 
disabilities, and obtained medical opinions regarding the 
claimed nexus to service.  The veteran and his representative 
have been given the opportunity to submit evidence and 
arguments, and have done so.  They have not alluded to the 
existence of any other evidence that is relevant to his 
claim.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2004).

II.  Factual Background

The service medical records show that the veteran was 
hospitalized in June 1946 after being thrown from a truck.  
His only complaint upon admission was soreness in his left 
thigh, and examination showed that he had sustained a 
contusion of the left thigh.  Subsequent clinical records 
also reflect a diagnosis of contusion of the right thigh.  X-
rays obtained of the middle-two thirds of the right thigh 
showed no abnormality.  After three days of hospitalization, 
he was discharged to general duty.  Subsequent service 
medical records were negative for any further complaints or 
clinical findings regarding the thighs.  When examined on 
separation from service in October 1946, the physical 
examination was negative for any musculoskeletal or 
neurological abnormalities.  The veteran's hearing acuity was 
evaluated using the spoken and whispered voice test, which 
showed his hearing to be normal.

The veteran initially claimed entitlement to VA compensation 
benefits in August 1953.  He then reported that while he was 
on active duty he was riding in a truck driven by two 
soldiers who were intoxicated.  He stated that as a result of 
their behavior the truck skidded, and he was thrown from the 
truck.  Although he claimed to have a nervous condition as a 
result of this accident, he made no reference to any 
musculoskeletal complaints.

In August 1953 a private health care provider completed a 
case history in conjunction with the veteran's treatment for 
a nervous condition.  The health care provider noted that the 
veteran had described an incident in service in which he had 
been riding in a truck being operated by two soldiers who 
were intoxicated.  At one point, the truck skidded and the 
veteran was reportedly thrown from the truck and knocked 
unconscious.  The veteran indicated that he had been 
hospitalized as a result of that accident, and that he was 
treated for dizziness, a stomach disorder, and numbness in 
the left leg.

In a May 1993 report a private physician stated that the 
veteran was suffering from moderately severe low- and mid-
frequency bilateral hearing loss that became more severe in 
the higher frequencies.  The physician noted that the veteran 
had worked for a railroad company for 42 years, but was then 
retired.  The physician explained that the veteran's 
audiogram showed characteristics of industrial noise 
exposure, and that it was the physician's opinion within a 
reasonable degree of medical certainty that the veteran's 
hearing loss was due in part or in total to the noise 
exposure he experienced while working for the railroad 
company.

In a February 1994 clinical record a private physician noted 
that the veteran was complaining of pain in his left shoulder 
and neck, which was attributed to spasm of the paracervical 
muscles.  In June 1994 the physician indicated that the 
veteran's neck pain was a result of degenerative arthritis.  
The veteran was treated for bilateral shoulder pain from 
February to June 1996 of three to four years in duration.  
His physician attributed the symptoms to impingement syndrome 
secondary to probable degeneration of his rotator cuff, as 
well as rather severe degenerative joint disease of the 
acromioclavicular joint.  X-rays obtained in January 1999 
revealed osteophyte formation in the shoulders and 
degenerative disc disease of the cervical spine.

In September 2002, more than 50 years after he was separated 
from service, the veteran initially claimed entitlement to 
service connection for disabilities of the upper back, 
shoulders, neck, and thighs; bilateral hearing loss; and 
tinnitus.

In May 2003 the veteran underwent a VA audiology evaluation.  
He reported experiencing progressive hearing loss and 
periodic tinnitus.  He indicated that during service he 
worked as a powder man or loader on a 105 Howitzer, and that 
there were two specific incidents in which the gun was fired 
prior to any warning being given.  He also reported a history 
of occupational noise while working for the railroad.  The 
two examiners who conducted the evaluation explained, 
however, that several of his comments were vague and 
contradictory regarding his work history.  The veteran 
reported that he had worked as a car inspector, and that 
there were often loud clanging sounds when he was in the 
repair shop.  He also reported working in the yard, when it 
was sometimes quiet, but that he still heard engine noises 
and whistles.

On examination, the puretone decibel thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
55
60
LEFT
45
45
40
65
80

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 76 percent in the left ear.  The 
examiners concluded that the veteran had bilateral mild-to-
severe sensorineural hearing loss, with the left ear being 
slightly worse than the right.  

With respect to the etiology of his hearing loss, the 
examiners determined that it was at least as likely as not 
that military service contributed to some of his hearing 
loss, but that the majority of his hearing loss was probably 
due to occupational exposure.  With respect to his tinnitus, 
the examiners concluded that, in light of its random and 
periodic onset, it was more than likely due to his 
occupational noise exposure.

In May 2003 the veteran also underwent a VA examination in 
regard to his claimed disabilities of the cervical spine, 
shoulders, and thighs.  He reported that he was experiencing 
pain and stiffness in his neck, shoulders, and thighs, and 
that he had experienced all of these symptoms when he was 
discharged from the hospital following his in-service truck 
accident.

The VA examiner noted that X-rays of the cervical spine 
demonstrated diffuse moderate-to-severe degenerative 
arthrosis, and that X-rays of both shoulders demonstrated 
diffuse glenohumeral arthritis with evidence of a rotator 
cuff tear arthropathy with superior migration of bilateral 
humeral heads.  X-rays of the hips revealed mild to moderate 
osteoarthritis of both hip joints.

With respect to the veteran's complaints of neck pain, the 
examiner concluded that he was suffering from degenerative 
arthritis of the cervical spine.  Given the lack of any 
specific injury being documented at the time of the in-
service truck accident, however, the examiner determined that 
it was unlikely that the cervical spine disability was caused 
or exacerbated by his military experience.

With respect to the veteran's bilateral glenohumeral 
arthritis and rotator cuff arthropathy, the examiner noted 
that this was very common in older men, particularly if they 
were very active occupationally or recreationally.  The 
examiner also noted such disabilities were not caused by a 
single, traumatic event, but instead were caused by years of 
wear and tear, and upper extremity activity.  For these 
reasons the examiner concluded that it was not likely that 
his bilateral shoulder disorders were caused by his military 
experience.

In regard to the thighs, the examiner noted that the veteran 
had osteoarthritis, which commonly caused some thigh pain.  
The examiner found, however, that it was unlikely that the 
veteran's thigh symptoms, which were waxing and waning in 
character, were due to his military experience.

During his March 2003 hearing before the RO's Decision Review 
Officer and the July 2004 hearing before the undersigned, the 
veteran testified that he had experienced hearing loss and 
some sort of congestion in his ears during service.  He also 
testified that it had cleared up by the time of his discharge 
so he did not report it during his separation examination.  
He reported, however, that he subsequently developed hearing 
loss again in both ears, and that he also experienced 
periodic ringing in his ears.

He also testified that he injured his upper back, neck, 
thighs, and shoulders when he was thrown from the truck in 
service.  He reported that he experienced symptoms during his 
in-service hospitalization, but that he did not receive any 
further treatment during service after he was released from 
the hospital.  He indicated that he subsequently began to 
experience joint pain in his late 40s.  He reported, however, 
that medical records from the period in which he first began 
to receive treatment were no longer available.

III.  Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

Where a veteran served for 90 days in active service, and 
arthritis or an organic disease of the nervous system, such 
as sensorineural hearing loss, develops to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

IV.  Analysis
Hearing Loss

The veteran contends that he developed hearing loss as a 
result of being exposed to noise while operating a Howitzer 
gun in service.

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The determination of 
whether the veteran has a ratable hearing loss is governed by 
38 C.F.R. § 3.385, which states that hearing loss shall be 
considered a disability when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385 (2004).

The Board notes that the May 2003 audiology evaluation 
confirmed that that the veteran currently has a hearing loss 
disability as defined in 38 C.F.R. § 3.385.  His claim is, 
therefore, supported by medical evidence of a current 
diagnosis of disability.  

With respect to Hickson element (2), injury or disease in 
service, the veteran contends that he was exposed to noise 
while serving as a loader on a 105 Howitzer during service.  
Although his Enlisted Record and Report of Separation 
indicates that his military occupational specialty was truck 
driver, it also shows that he served in the 33rd Field 
Artillery Battalion.  Thus, although there is no specific 
confirmation in his service record, the Board believes that 
it is conceivable that the veteran was trained as a loader on 
a 105 Howitzer during service.  For this reason, the Board 
concludes that noise exposure during service did occur. 

Turning to Hickson element (3), the Board finds that the most 
probative evidence of record is the opinion of the May 2003 
VA examiners who conducted the veteran's audiology 
evaluation.  Although the VA examiners found that the 
majority of the veteran's hearing loss was due to post-
service occupational noise exposure, the examiners also 
specifically determined that it was at least as likely as not 
that noise exposure in service contributed to some of his 
bilateral hearing loss.

The Board is cognizant that a private physician evaluated the 
veteran in May 1993 and concluded that his bilateral hearing 
loss was due in part or in total to noise exposure 
experienced while working for a railroad company.  Although 
this examiner did not attribute any of the veteran's hearing 
loss to his military service, the Board believes that this 
opinion is not inconsistent with that of the May 2003 VA 
examiners, who concluded that noise exposure in service 
contributed to some of his hearing loss.  

In this regard the Board notes that, although the May 1993 
physician did not specifically mention noise exposure in the 
military as a cause of the veteran's hearing loss, the 
physician did express the belief that occupational noise 
exposure was only partly responsible for the hearing loss.  
The physician did not express any opinion as to the degree 
that in-service noise exposure may have contributed to the 
hearing loss, but the Board believes that the absence of any 
such discussion is due to the fact that the physician's 
evaluation was clearly directed towards determining the 
degree that his occupational exposure was responsible for his 
hearing loss, and was not intended to explore other 
contributing factors.  

Thus, the absence of such an opinion regarding a relationship 
between the veteran's in-service noise exposure does not 
appear to be intended as an attempt to rule-out such a causal 
connection.  For this reason, the Board concludes that the 
May 1993 physician's findings should not be interpreted as 
contradicting the May 2003 VA examiners' conclusion that in-
service noise exposure contributed to the veteran's bilateral 
hearing loss.

Consequently, in light of the May 2003 VA examiners' opinion, 
the Board concludes that it is at least as likely as not that 
in-service noise exposure contributed to the veteran's 
bilateral hearing loss.  Thus, resolving any doubt in favor 
of the veteran, the Board finds that the criteria for a grant 
of service connection are met, and that the evidence supports 
the grant of service connection for hearing loss.

Tinnitus

The veteran contends that he also developed tinnitus as a 
result of being exposed to noise while operating a Howitzer 
gun in service.

As discussed in detail, the Board has conceded that the 
veteran was exposed to loud noise in service.  Thus, element 
(2) of Hickson has been satisfied.  In addition, the report 
of the veteran's May 2003 VA audiology evaluation contains a 
finding that he experiences tinnitus.  Thus, element (1) of 
Hickson has been satisfied.

With respect to element (3), however, the only medical 
evidence of record addressing the possibility of a 
relationship between the veteran's in-service noise exposure 
and tinnitus is the opinion of the May 2003 VA examiners who 
conducted his audiology evaluation.  In their report, the 
examiners concluded that, in light of the random and periodic 
onset of the veteran's tinnitus, it was not likely that it 
was due to his in-service noise exposure.  Instead, the 
examiners found that it was more likely due to his 
occupational noise exposure while working for the railroad 
company.

There is no contrary medical opinion of record regarding the 
etiology of the veteran's tinnitus.  Although the veteran has 
linked his tinnitus with his in-service noise exposure, as a 
layperson he is not competent to provide evidence regarding 
the etiology of a disability.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  His statements are not, therefore, 
probative of whether his tinnitus is related to his in-
service noise exposure.

Therefore, the Board finds that the competent and probative 
evidence of record shows that the currently diagnosed 
tinnitus is not related to military service.  The Board 
finds, therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for tinnitus.

Disorders of the Upper Back, Neck, Shoulders, and Thighs

The veteran also contends that he incurred disabilities of 
the upper back, neck, both shoulders, and both thighs when he 
was thrown from the truck in service.

With respect to element (1) of Hickson, the medical evidence 
shows that he has osteoarthritis in both hips, bilateral 
glenohumeral arthritis and rotator cuff arthropathy of the 
shoulders, and degenerative arthritis of the cervical spine.  
Thus, the Board concludes that there is competent medical 
evidence of record establishing that the veteran has current 
disabilities of both thighs, both shoulders, the upper back, 
and the neck.  

As an initial matter the Board notes that degenerative joint 
disease or arthritis in any joint was not shown to have 
become manifest to a degree of 10 percent or more within one 
year of the veteran's separation from service.  Consideration 
of the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 
does not, therefore, support a grant of service connection.

With respect to element (2) of Hickson, the Board finds that 
there is evidence showing that he sustained injuries to both 
thighs in service.  Clinical records from his June 1946 
hospitalization show that he was given diagnoses of 
contusions of both thighs.  Although there is evidence 
showing that he sustained contusions to both thighs in 
service, the evidence does not indicate that the currently 
diagnosed osteoarthritis in the hips is related to the in-
service injuries.

The May 2003 VA examiner found that the currently diagnosed 
osteoarthritis of the hips was unlikely to be related to the 
in-service thigh contusions.  There is no contrary medical 
opinion of record regarding the etiology of the 
osteoarthritis in both hips.  Although the veteran has linked 
his current thigh complaints to his in-service injuries, as a 
layperson he is not competent to provide evidence regarding 
the etiology of a medical disorder.  Grottveit, 5 Vet. App. 
at 93.  His statements are not probative, therefore, of 
whether his current disabilities are related to the in-
service truck accident.  The Board finds, therefore, that the 
only probative evidence of record shows that the 
osteoarthritis of both hips is not related to an in-service 
disease or injury.

As for the claimed disabilities of the shoulders, the upper 
back, and the neck, the Board concludes that the veteran has 
failed to satisfy both elements (2) and (3) of Hickson.  In 
this regard the Board notes that the veteran has reported 
sustaining injuries to both shoulders and to his upper back 
and neck after he was thrown from a truck in service.  
Because he has indicated that the truck tipped over because 
of a bomb, the Board has considered the applicability of the 
combat presumption set forth in 38 U.S.C.A. § 1154(b).

Under this law, if a veteran was engaged in combat with the 
enemy while in active service, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in such service 
satisfactory lay or other evidence of service incurrence, if 
the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  
Service incurrence may be found even though there are no 
official records of such incurrence in service, and every 
reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004).

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that the veteran engaged in combat, in that those 
terms encompass both combat and non-combat duties.  
VAOPGCPREC 12-99.

The veteran's discharge certificate indicates that his 
occupational specialty was light truck driver.  He had one 
year and six months of active duty, which included service 
overseas.  His separation record shows that he served in an 
artillery battalion and that he received the European, 
African, and Middle Eastern Campaign Medal.  He did not, 
however, receive any citations or medals indicative of combat 
service, and no other affirmative evidence establishes that 
he was engaged in combat when the claimed injuries occurred.  

Although the veteran has asserted that he was thrown from a 
truck in service after a bomb went off, no mention of an 
explosion or bomb was made in the clinical records from the 
June 1946 hospitalization.  Furthermore, an August 1953 case 
history completed by a private physician shows that the 
veteran reported being thrown from a truck in 1946, which was 
being operated by two intoxicated individuals.  At that time, 
he reported that the individuals were "shooting their guns" 
and "playing smart with the truck" when it skidded and he 
was thrown out.  In addition, in his August 1953 claim he 
reported that the truck accident occurred because the 
soldiers in the truck were intoxicated, not because of any 
sort of enemy action.

The Board finds that the description of the truck accident 
documented in 1953 is more probative than the description 
offered by the veteran several decades later, while pursuing 
a claim for monetary benefits.  The 1953 description of the 
truck accident is more probative because it was recorded more 
closely in time to the actual event.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).  Thus, in light of the lack of any service records 
showing evidence of combat and the 1953 reports of the truck 
accident being caused by the driver's intoxication, the Board 
finds that the veteran's current assertion that the truck 
accident occurred as the result of an enemy bomb is not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).  The Board further finds that the claimed 
injury did not occur during combat, and that the veteran's 
statements regarding the nature of any injury he received are 
not sufficient to establish the occurrence of those injuries.

The clinical records from the June 1946 hospitalization are 
negative for any indication that the veteran sustained 
injuries to the neck, upper back, or shoulders.  Furthermore, 
the physical examination conducted at separation was negative 
for any musculoskeletal or neurological defects.  When he 
initially claimed entitlement to VA compensation benefits for 
the residuals of the truck accident in August 1953, he did 
not report having incurred any injuries to the neck, upper 
back, or shoulders.  There is no medical evidence of any 
disabilities of the upper back, neck, and shoulders for 
several decades after discharge.  The Board finds, therefore, 
that the veteran's report of having incurred injuries to the 
neck, upper back, and shoulders during service is not 
credible, and that his claim is not supported by any 
competent, probative evidence showing that he incurred any 
injuries to the neck, upper back, or shoulders during 
service.

The May 2003 VA examiner noted the absence of any 
contemporaneous evidence documenting injuries to the 
shoulders, neck, or upper back.  He found that the veteran's 
bilateral glenohumeral arthritis and rotator cuff arthropathy 
were very common in older men who were active occupationally 
or recreationally, and not caused by a single traumatic 
event.  Based on review of the evidence in the claims file, 
the examiner determined that the bilateral shoulder 
disabilities and the disability of the neck and upper back 
(cervical spine arthritis) were not related to his military 
service.

There is no medical evidence of record showing that the neck, 
upper back, or bilateral shoulder disabilities are related to 
service.  The veteran's assertion that his current 
disabilities are related to in-service injuries is not 
probative because the veteran is not competent to provide 
evidence of the etiology of a medical disorder.  Grottveit, 5 
Vet. App. at 93.  Consequently, the Board concludes that the 
probative evidence indicates that the disorders are not 
related to service.  

In summary, the veteran's claims for service connection for 
disorders of the shoulders, thighs, upper back, and neck are 
supported by medical evidence of current diagnoses of 
disability.  The probative evidence does not show, however, 
the occurrence of related injuries in service, or that the 
current injuries are related to service.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for disorders of the right shoulder, left 
shoulder, right thigh, left thigh, upper back, and neck.








(continued on next page)

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for an upper back disorder 
is denied.

Entitlement to service connection for a neck disorder is 
denied.

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for a right thigh disorder 
is denied.

Entitlement to service connection for a left thigh disorder 
is denied.



	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


